Citation Nr: 0423069	
Decision Date: 08/20/04    Archive Date: 08/24/04

DOCKET NO.  00-24 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an effective date for a total disability 
rating based on individual unemployability (TDIU) earlier 
than April 17, 2001.


REPRESENTATION

Appellant represented by:	Robert A. Laughlin, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel

INTRODUCTION

The veteran had active service from November 1972 to March 
1976.

This appeal is from a November 2002 rating decision of the 
Department of Veterans Affairs (VA), Lincoln, Nebraska, 
Regional Office (RO), which granted TDIU effective March 27, 
2002.  A rating decision of January 2004 granted an earlier 
effective date of April 17, 2001.

The veteran testified in a hearing before the undersigned 
acting Veterans Law Judge in July 2004.  With advice of 
counsel, he proffered a signed document declaring that a 
finding of December 31, 1992, as the effective date of TDIU 
would be a complete grant of the benefits for which he 
appeals.  He indicated he was withdrawing all other claims 
before the Board and the RO at this time.  At hearing, the 
veteran clearly stated that the effect date issue is the sole 
issue he wishes the Board to address at this time. 

In August 2004, the veteran's request to have this case 
advanced on the docket was granted.


FINDINGS OF FACT

1.  On December 31, 1992, VA received the veteran's claim for 
disability compensation under section 1151, title 38, United 
States Code.

2.  The veteran's December 31, 1992, claim included a written 
assertion of total disability related to the disorder for 
which he sought compensation.

3.  Several years following the December 31, 1992 claim, the 
veteran was granted service connection under 38 U.S.C.A. 
§ 1151 for the disability that causes his unemployment.  
Service connection for this disability was based on the 
December 31, 1992 claim and the veteran was service connected 
for this disorder effective December 31, 1992.               

4.  The veteran filed a formal application for TDIU within 
one year of the May 2002 date on which VA provided the form 
required to apply for TDIU.

5.  The award of TDIU is based entirely on disabilities 
compensated under authority of section 1151, title 38, United 
States Code.


CONCLUSIONS OF LAW

1.  The veteran's December 31, 1992, application for 
compensation pursuant to section 1151, title 38, United 
States Code, was an informal claim for TDIU.  38 C.F.R. 
§§ 3.155(a), 3.160(e) (2003).

2.  The veteran filed a formal application for TDIU in time 
to render the date of the informal claim, December 31, 1991, 
the date of the claim for effective date purposes.  38 C.F.R. 
§§  3.151(a), 3.155(a) (2003).

3.  The date of the claim for TDIU, December 31, 1992, is the 
effective date of entitlement to TDIU.  38 U.S.C.A. 
§ 5110(c); 38 C.F.R. § 3.400(i), (r) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

By declaration of the appellant, this decision makes a 
complete grant of the benefit sought.  Consequently, in light 
of the decision below, any question of VA compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.326 
(2003), is moot.

The veteran filed an informal claim for TDIU benefits on 
December 31, 1992, when he filed VA Form 21-526 (Application 
for Compensation or Pension).  Within this form, the veteran 
filled out the section of the VA form to be filled out if 
"YOU CLAIM TO BE TOTALLY DISABLED" (items 29A through 32E).  
His intent to claim VA compensation at the total disability 
rate (rather than to be claiming compensation or pension 
benefits in the alternative) can be seen by historical review 
of his claims history:

The veteran filed an Application for Compensation or Pension 
(VA Form 21-526) under 38 U.S.C.A. § 1151 in February 1977, 
indicating he was totally disabled because of injuries of the 
left leg sustained in a September 1976 motor vehicle accident 
(MVA).  VA Form 21-526 is the form prescribed by the 
Secretary of Veterans Affairs (then the Administrator of 
Veterans Affairs) to apply for VA disability compensation 
(service-connected disability), or for VA disability pension 
(nonservice-connected total disability).  See 38 C.F.R. 
§ 3.151(a) (2003).  Absent any reference to the cause of 
disability other than the MVA, VA correctly construed the 
claim as for pension benefits.

In October 1977, the veteran filed another VA Form 21-526 in 
which he stated his claim explicitly as for disability 
compensation for disability resulting from VA medical 
treatment of the left leg injuries sustained in the September 
1976 MVA.  By filing the claim for compensation under 
38 U.S.C.A. § 1151 and asserting total disability, he used 
the form informally as a claim for compensation at the total 
disability level.  38 C.F.R. § 3.155(a) (2003).  Such a claim 
inherently encompasses a claim for TDIU as one of several 
bases for a total rating.  38 C.F.R. § 3.340(a)(2) (2003).

VA regulation provides that VA may consider a claim for 
compensation to be a claim for pension, and vice versa, but 
the authority to do so is discretionary.  Id.  Nothing 
precludes VA from construing the completion of the part of 
the form pertaining to total disability as an informal claim 
for the specific level of compensation sought.  A claim for 
compensation can encompass a claim for total rating, because 
the regulation providing for findings of total disability, 
38 C.F.R. § 3.340, appears in part 3 of title 38, Code of 
Federal Regulations, which applies to adjudication of claims 
for compensation.  Regulation does not preclude including a 
claim for total disability in an initial claim of entitlement 
just because the claim for a total rating would be moot if 
entitlement to compensation were denied.

The veteran's claim for TDIU must be deemed informal, because 
VA prescribes the use of VA Form 21-8940 to apply for TDIU.  
See 38 C.F.R. § 3.151(a) (2003).  When a claimant makes an 
informal claim, VA must provide the claimant any forms it 
requires be used to apply for the claimed benefit.  38 C.F.R. 
§ 3.150 (2003).  If a claimant completes and returns the 
required form within one year after VA provides the form, the 
effective date of any benefits awarded will be the date of 
the informal claim.  38 C.F.R. § 3.155(a) (2003).  VA 
provided the veteran VA Form 21-2003 in May 2002.  He filed 
it in December 2002.  Consequently, the date of the 
underlying informal claim is the correct effective date of 
benefits, if not otherwise precluded.  See 38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. § 3.400 (2003).

In April 1978, VA denied the claim and provided the veteran 
notice of the decision and of his appellate rights.  He did 
not appeal within the time prescribed, and the decision 
became final.  38 U.S.C.A. § 7105(b)(1), (c) (West 2002); 
38 C.F.R. §§ 3.160(d), 20.302(a) (2003).  The veteran and his 
attorney at hearing before the Board do not dispute this 
fact. 

The veteran again filed a VA Form 21-526 on December 31, 
1992, seeking disability compensation under 38 U.S.C.A. 
§ 1151, as can be determined by his several attachments to 
the application.  As previously noted, he asserted total 
disability.  For the reasons stated above, this was an 
informal claim for compensation at the total disability rate.

A brief history of the events surrounding the veteran's 
38 U.S.C.A. § 1151 claim is instructive in the understanding 
of how the veteran's claim was so delayed:  About the time of 
the veteran's claim, VA stayed all action on claims based on 
section 1151, pending the outcome of related judicial action.  
See Gardner v. Brown, 1 Vet. App. 584 (1991), aff'd sub nom. 
Gardner v. Brown, 5 F.3d 1456 (1993), aff'd 114 S. Ct. 1396 
(1994).  In pertinent part, 38 U.S.C.A. § 1151 (West 1991) 
had provided that where any veteran shall have suffered an 
injury, or an aggravation of an injury, as the result of 
hospitalization, medical or surgical treatment, not the 
result of such veteran's own willful misconduct, and such 
injury or aggravation results in additional disability or in 
death, disability compensation shall be awarded in the same 
manner as if such disability, aggravation, or death were 
service-connected.

In Brown v. Gardner, 115 S.Ct. 552 (1994), the United States 
Supreme Court held that VA's interpretation of 38 U.S.C.A. 
§ 1151 as encompassing only additional disability resulting 
from VA negligence or from accidents during treatment was 
unduly narrow.  The Supreme Court found that the statutory 
language of 38 U.S.C.A. § 1151 simply required a causal 
connection between VA hospitalization and additional 
disability, and that there need be no identification of 
"fault" on the part of VA.  The Supreme Court further found 
that the then implementing regulation, 38 C.F.R. 
§ 3.358(c)(3) (1991), was not consistent with the plain 
language of 38 U.S.C.A. § 1151 with respect the regulation's 
inclusion of a fault or accident requirement.

The Supreme Court further held that not every "additional 
disability" was compensable.  Further, the validity of the 
remainder of 38 C.F.R. § 3.358 was not questioned.  See 
Gardner, 115 S.Ct. 552, 556 n.3 (1994):  "We do not, of 
course, intend to cast any doubt on the regulations insofar 
as they exclude coverage for incidents of a disease's or 
injury's natural progression, occurring after the date of 
treatment. . . .VA's action is not the cause of the 
disability in those situations."

Thereafter, the Secretary of Veterans Affairs sought an 
opinion from the Attorney General of the United States as to 
the full extent to which § 1151 benefits were authorized 
under the Supreme Court's decision.  The requested opinion 
was received from the Department of Justice's Office of Legal 
Counsel on January 20, 1995.  In essence, the Department of 
Justice opined that "our conclusion is that the [Supreme] 
Court intended to recognize only a narrow exclusion [to the 
"no fault" rule], confined to injuries that are the 
necessary, or at most, close to certain results of medical 
treatment."

On March 16, 1995, amended VA regulations were published to 
conform with the Supreme Court's decision.  Section (c)(3) of 
38 C.F.R. § 3.358 was amended to remove the "fault" 
requirement which was struck down by the Supreme Court.
38 C.F.R. § 3.358(c)(1) provided that "[i]t will be 
necessary to show that the additional disability is actually 
the result of such disease or injury or an aggravation of an 
existing disease or injury and not merely coincidental 
therewith."  Further, 38 C.F.R. § 3.358(b)(2) provided that 
compensation will not be payable for the continuance or 
natural progress of disease or injuries.  38 C.F.R. § 
3.358(c)(3) provided that "[c]ompensation is not payable for 
the necessary consequences of medical or surgical treatment 
or examination properly administered with the express or 
implied consent of the veteran, or, in appropriate cases, the 
veteran's representative.  'Necessary consequences' are those 
which are certain to result from, or were intended to result 
from, the examination or medical or surgical treatment 
administered."  

Under 38 C.F.R. § 3.358(c)(3), compensation was precluded 
where disability (1) is not causally related to VA 
hospitalization or medical or surgical treatment, or (2) is 
merely coincidental with the VA hospitalization or medical or 
surgical treatment, or (3) is the continuance or natural 
progress of diseases or injuries for which VA hospitalization 
or medical or surgical treatment was authorized, or (4) is 
the certain or near certain result of the VA hospitalization 
or medical or surgical treatment.  Where a causal connection 
exists, there is no willful misconduct, and the additional 
disability does not fall into one of the above-listed 
exceptions, the additional disability will be compensated as 
if service connected.

Effective October 1, 1997, Congress amended 38 U.S.C.A. § 
1151.  See section 422(a) of PL 104-204.  The purpose of the 
amendment is, in effect, to overrule the Supreme Court's 
decision in Gardner, which held that no showing of negligence 
is necessary for recovery under section 1151.  In pertinent 
part, § 1151 is amended as follows:

Compensation under this chapter and 
dependency and indemnity compensation 
under chapter 13 of this title shall be 
awarded for a qualifying additional 
disability or a qualifying death of a 
veteran in the same manner as if such 
additional disability or death were 
service-connected.  For purposes of this 
section, a disability or death is a 
qualifying additional disability or 
qualifying death if the disability or 
death was not the result of the veteran's 
willful misconduct and the disability or 
death was caused by hospital care, 
medical or surgical treatment, or 
examination furnished the veteran under 
any law administered by the Secretary, 
either by a Department employee or in a 
Department facility as defined in section 
1701(3)(A) of this title, and the 
proximate cause of the disability or 
death was:

(A) carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the part of 
the Department in furnishing the hospital 
care, medical or surgical treatment, or 
examination; or

(B) an event not reasonably foreseeable.

In August 1998, 38 C.F.R. §§ 3.358 and 3.380 were amended in 
light of the congressional action noted above.  The new 
sections, 38 C.F.R. §§ 3.361, 23.363 (2003), were effective 
from October 1, 1997.  63 Fed. Reg. 45006-7 (1998). 

All of the above caused major delays in the adjudication of 
the veteran's claim.  The RO resumed adjudication of the 
veteran's claim in November 1996, denying the claim.  As the 
veteran had applied for compensation prior to Congressional 
action, his claim was adjudicated under the lower standard.  
On timely appeal, the Board granted disability compensation 
under 38 U.S.C.A. § 1151 in October 1998.  Disability 
compensation is awarded under section 1151 as if the 
disability were service connected.

Subsequently, the veteran appealed from the initial 
disability rating of osteomyelitis under section 1151.  He 
initiated claims for compensation of additional medical 
conditions.  Over the course of multiple adjudications, the 
veteran averred that the VA treatment on which his section 
1151 compensation was predicated had also caused him to need 
more than 20 surgeries on his left leg and caused or 
aggravated multiple secondary conditions.  He appealed an 
adverse May 2001 decision of the Board as to the rating of 
one of these conditions, obtaining vacatur of the Board's 
decision in October 2002 from the United States Court of 
Appeals for Veterans Claims (Court), and won an award from 
the RO of TDIU effective March 27, 2002.  In January 2004, 
after he perfected an appeal from that effective date, the RO 
determined the correct effective date for TDIU to be April 
17, 2001.  Importantly, regarding this claim, there are no 
unappealed rating actions regarding the disability at issue 
since 1992.

Social Security Administration records, comprising medical, 
employment, and vocational rehabilitation records from 
September 1976 to July 1991, reveal the veteran had multiple 
periods of SSA disability insurance interspersed with 
multiple periods of gainful employment as defined by SSA.  He 
has been continuously unemployed and continuously deemed 
disabled by SSA since June 1991 based on the disability at 
issue in December 1992.  

Although SSA standards for disability determinations are not 
binding on VA, they are highly probative in this case, 
because they show the veteran's disabling conditions to be 
those for which VA compensates him under section 1151.  
Medical records indicate the severe nature of this disorder 
from December 1992 to the present.  In short, the 
preponderance of the evidence shows the veteran has been 
individually unemployable due to his section 1151-compensated 
condition since June 1991 or before.  At hearing before the 
Board in July 2004, the veteran's work history and the 
difficulties the veteran has had with this disability were 
thoroughly reviewed. 

"The effective date of an award of disability compensation 
by reason of section 1151 . . . shall be the date such injury 
or aggravation was suffered if an application therefore is 
received within one year from such date."  38 U.S.C.A. 
§ 1151(c) (2003).  If the claim is received more than one 
year after the date of the injury, the effective date will be 
the date of receipt of the claim.  38 C.F.R. § 3.400(i)(1) 
(2003).  "Any application for a benefit received after final 
disallowance of an earlier claim . . .," is a "reopened" 
claim.  38 C.F.R. § 3.160(e) (2003).  The effective date of a 
reopened claim is the "[d]ate of receipt of claim or the 
date entitlement arose, whichever is later."  38 C.F.R. 
§ 3.400(r) (2003). 

The veteran's December 31, 1992, claim for compensation under 
section 1151 at the total disability rate was a reopened 
claim.  Thus, it was not filed within one year after the 
injury upon which it was predicated.  The effective date 
cannot be earlier than the date of the claim.  38 U.S.C.A. 
§ 5110(c); 38 C.F.R. § 3.400(i).

The regulation governing the effective date of benefits 
awarded in response to a reopened claim compels the same 
result.  The facts indicate that he was totally disabled 
before the date of the claim.  If entitlement arose when he 
became totally disabled, the date of the claim is the later 
date.  The date of the reopened claim is therefore the 
effective date of entitlement to benefits.  38 C.F.R. 
§ 3.400(r).

A claim for TDIU usually arises in a claim for an increase in 
a previously authorized compensation rating.  In such 
instances, the effective date of the increased rating is the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred, if the claim is filed 
within one year from the date of the increase, otherwise, the 
date of the claim.  38 C.F.R. § 3.400(o)(2) (2003).  This 
rule does not apply to this case, as an initial claim of 
entitlement cannot constitute a claim for an increased rating 
as there was no prior rating to increase.  Even if the rule 
did apply, the veteran filed the claim well more than a year 
after the earliest date as of which total disability was 
factually ascertainable, and the effective date would be the 
date of the claim.  Id.

On December 31, 1992, the veteran made clear, in writing, the 
he was seeking a total rating due to a disability that he 
believed was caused by VA treatment.  Service connection for 
this disability was eventually granted effective December 31, 
1992 under the old standard of 38 U.S.C.A. § 1151.  Medical 
evidence both today and in December 1992 indicates that the 
veteran was unemployed due to this now effectively service 
connected disorder. 

In sum, the correct effective date of TDIU is December 31, 
1992.  38 U.S.C.A. § 5110(c) (West 2002); 38 C.F.R. 
§ 3.400(i) (r) (2003).  By the veteran's declaration, this 
finding affords him a complete grant of the veteran's appeal.


ORDER

An effective date of December 31, 1992, for TDIU is granted, 
subject to the regulations governing payment of monetary 
benefits.


	                        
____________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



